Name: Commission Regulation (EC) NoÃ 1648/2006 of 8 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 9.11.2006 EN Official Journal of the European Union L 309/4 COMMISSION REGULATION (EC) No 1648/2006 of 8 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 8 November 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 64,8 096 30,1 204 56,3 999 50,4 0707 00 05 052 110,7 204 47,2 220 155,5 628 196,3 999 127,4 0709 90 70 052 94,9 204 97,7 999 96,3 0805 20 10 204 81,3 999 81,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 80,7 400 83,1 528 75,5 624 86,7 999 81,5 0805 50 10 052 58,2 388 50,2 524 56,1 528 41,8 999 51,6 0806 10 10 052 94,1 400 211,5 508 249,3 999 185,0 0808 10 80 388 76,2 400 105,3 720 73,5 800 157,6 804 103,2 999 103,2 0808 20 50 052 94,8 400 174,0 720 77,4 999 115,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.